 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00065-TLN-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $15,520.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Battousai Chansey (“Chansey”), by and through their respective counsel, as follows:

19          1.     On or about January 25, 2019, claimant Chansey filed a claim in the administrative

20 forfeiture proceedings with the United States Postal Inspection Service with respect to the

21 Approximately $15,520.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

22 November 6, 2018.

23          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit

24 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

25 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

26 other than the claimant has filed a claim to the defendant currency as required by law in the

27 administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
                                                                             Stipulation to Extend Time to File Complaint
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 4 the parties. That deadline was April 25, 2019.

 5          4.      By Stipulation and Order filed April 23, 2019, the parties stipulated to extend to June 25,

 6 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          5.      By Stipulation and Order filed June 24, 2019, the parties stipulated to extend to August

10 26, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

11 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          6.      By Stipulation and Order filed August 26, 2019, the parties stipulated to extend to

14 September 25, 2019, the time in which the United States is required to file a civil complaint for

15 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

16 currency is subject to forfeiture.

17          7.      By Stipulation and Order filed September 18, 2019, the parties stipulated to extend to

18 October 25, 2019, the time in which the United States is required to file a civil complaint for forfeiture

19 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

20 subject to forfeiture.

21          8.      By Stipulation and Order filed October 25, 2019, the parties stipulated to extend to

22 November 25, 2019, the time in which the United States is required to file a civil complaint for

23 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

24 currency is subject to forfeiture.

25          9.      By Stipulation and Order filed November 25, 2019, the parties stipulated to extend to

26 December 24, 2019, the time in which the United States is required to file a civil complaint for

27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture.
                                                         2
                                                                              Stipulation to Extend Time to File Complaint
 1          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 2 extend to February 21, 2020, the time in which the United States is required to file a civil complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture.

 5          11.     Accordingly, the parties agree that the deadline by which the United States shall be

 6 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 7 alleging that the defendant currency is subject to forfeiture shall be extended to February 21, 2020.

 8    Dated:      12/16/2019                                MCGREGOR W. SCOTT
                                                            United States Attorney
 9

10                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
11                                                          Assistant U.S. Attorney
12

13    Dated:      12/16/2019                                /s/ Jacek W. Lentz
                                                            JACEK W. LENTZ
14                                                          Attorney for Battousai Chansey
                                                            (As authorized via email)
15

16
            IT IS SO ORDERED.
17
     Dated: December 16, 2019
18
                                                         Troy L. Nunley
19
                                                         United States District Judge
20

21

22

23

24

25

26

27

28
                                                        3
                                                                             Stipulation to Extend Time to File Complaint
